      Case: 1:19-cr-00132-SL Doc #: 13 Filed: 04/30/19 1 of 2. PageID #: 36




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


UNITED STATES OF AMERICA,               CASE NO. 1:19-CR-132

            Plaintiff,                  JUDGE LIOI

      vs.                               UNOPPOSED MOTION TO CONTINUE
                                        PRETRIAL AND TRIAL DATES
HARGIS HALL

            Defendant



      Now comes, Hargis Hall, by and through his undersigned counsel, and

moves this Honorable Court to extend deadlines and dates contained in the

Trial Order. The Pretrial Conference is set for May 6, 2019 and the trial date is

set for May 20, 2019. Counsel needs additional time to confer with Mr. Hall to

facilitate a resolution of the case without trial. Undersigned counsel spoke with

AUSA Elliot Morrison and he does not object, and is in agreement with, this

motion for continuance. This continuance is sought in the interest of justice

and not for purposes of delay. It is respectfully requested that this Honorable

Court continue the Pretrial Conference and the Trial dates.

                                     Respectfully submitted,


                                     /s/ Joseph V. Pagano
                                     JOSEPH V. PAGANO (0073491)
                                     P.O. Box 16869
                                     Rocky River, Ohio 44116
                                     Phone: 216-685-9940
                                     jvpemo@yahoo.com
                                     Attorney for Defendant




                                       -1-
      Case: 1:19-cr-00132-SL Doc #: 13 Filed: 04/30/19 2 of 2. PageID #: 37




                          CERTIFICATE OF SERVICE

      A copy of the foregoing was electronically served on this 30th day of April

2019. Notice of this filing will be sent to all counsel indicated on the electronic

receipt by operation of the Court’s electronic filing system.   Parties may access

this filing through the Court’s system.

Dated: April 30, 2019.



                                      Respectfully submitted,

                                      /s/ Joseph V. Pagano
                                      JOSEPH V. PAGANO (0073491)
                                      P.O. Box 16869
                                      Rocky River, Ohio 44116
                                      Phone: 216-685-9940
                                      Fax: 440-331-4377
                                      jvpemo@yahoo.com


I have reviewed and consent to this motion for continuance.



                                       Date
Derrick Brown




                                          -2-
